Citation Nr: 0835572	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  96-25 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for left knee 
instability, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for left knee 
degenerative joint disease, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to July 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and April 2004 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.

In July 2008, the veteran submitted additional evidence 
without a waiver of RO consideration.  In September 2008, 
however, his representative reported that the veteran wished 
to waive initial RO consideration of the evidence.  As such, 
the Board will consider the evidence in the adjudication of 
this appeal.

The veteran's TDIU claim is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the veteran 
does not have moderate recurrent subluxation or lateral 
instability of his left knee.  

2.  Even when pain is considered, the veteran's left knee 
arthritis is not shown to result in functional loss 
consistent with or comparable to limitation of motion of the 
left leg to 30 degrees on flexion or to otherwise result in 
functional loss due to limitation of motion that warrants the 
assignment of a higher evaluation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for left knee instability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5257 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for left knee degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

For an increased-compensation claim, such as this one, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

The RO's December 2001, November 2003, August 2006, and May 
2007 letters describing the evidence needed to support the 
veteran's claims were not all timely mailed before the 
February 2002 and April 2004 rating decisions.  They 
described the evidence necessary to substantiate a claim for 
increased and total ratings, identified what evidence VA had 
collected and was collecting, requested the veteran to send 
in particular documents and information, identified what 
evidence (including lay statements and medical evidence) 
might be helpful in establishing his claim, and invited the 
veteran to send VA whatever evidence he had in his possession 
pertaining to his claim.  They did not describe the 
particular rating criteria used in evaluating knee 
disability.  Although the veteran has not raised any notice 
issues, the failure to provide complete, timely notice to the 
veteran raises a presumption of prejudice, so that VA has the 
burden to establish that the veteran was not, in fact, 
prejudiced by the inadequate notice.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
letters.  Even though the veteran was not specifically told 
that evidence was needed of the impact of his disability on 
daily life and employment, during the VA examinations, he was 
asked about those effects and he replied.  Thus, 
notwithstanding the lack of notice, the veteran provided the 
required evidence.  The veteran thus had a meaningful 
opportunity to participate in the adjudication process, so 
the veteran was not prejudiced by the delay in receiving all 
required notice.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006) (failure to provide timely notice is harmless 
if the claimant had a meaningful opportunity to participate 
in the processing of the claim).  The claim was readjudicated 
in a May 2008 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA, SSA, and private 
medical records, examined the veteran in 2003, 2004, and 
2008, and has obtained lay statements from the veteran.  The 
representative in July 2008 argues that another VA 
examination is warranted.  However, the Board finds that 
there is adequate evidence of record to render fair and 
impartial determinations on the claims.  Therefore, the Board 
concludes that additional examinations are not necessary to 
decide the claims.  VA has satisfied its assistance duties.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2007), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, see 38 C.F.R. § 4.1 (2007), where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  The Board 
concludes that staged ratings are not warranted.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion. Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Left knee

There are a number of treatment reports of record showing 
complaints of left knee pain and left knee arthritis.  
Although the veteran had severe left knee pain on VA 
evaluation in January 2001, he had a full range of motion 
with mild crepitus.

August 2002 private examination reports from Daniel B. 
Richmond, M.D. reveal that the veteran had left knee flexion 
to 90 degrees and medial joint line tenderness.  A June 2003 
VA examination report shows that the veteran had a mild 
wobbling gait and could not do a deep knee bend, but he had 
hip problems also.  His range of motion of his left knee was 
from 0 to 110 degrees and he had a positive Lachman's sign 
but no effusion or tenderness.  

On VA examination in December 2003, the veteran's left knee 
was slightly warm with no effusion or tenderness.  Its 
flexion was to 115 degrees with slight pain.  

A December 2003 letter from James Perez, M.D. indicates that 
the veteran continued to complain of knee and hip pain and 
was unable to walk but examination findings were not 
reported.  

The veteran's left knee range of motion was from 0 to 100 
degrees on VA evaluation in May 2004.  

On VA examination in April 2008, the veteran reported that 
his left knee pain was 8/10 on average and constant, and that 
it was aggravated by sitting and walking.  He denied locking 
and buckling.  He used a cane for ambulation.  Physical 
examination revealed his left knee to have no gross deformity 
or joint effusion.  It was tender to palpation over the joint 
lines.  The left knee range of motion was from 0 to 90 
degrees with pain at the end of motion, and pain and range of 
motion remained the same with repetitive motion.  There was 
no evidence of fatigue, weakness, or lack of endurance, and 
anterior drawer, Lachman's, and McMurray's tests were 
negative.  His gait was antalgic and slightly deviated to the 
right side with the assistance of a cane.  The impression was 
left knee osteoarthritis.

The veteran is currently rated under Diagnostic Code 5257 for 
his left knee instability.  That Code provides a 10 percent 
rating for other knee impairment with slight recurrent 
subluxation or lateral instability, and a 20 percent rating 
for other knee impairment with moderate recurrent subluxation 
or lateral instability.  The veteran had a positive Lachman's 
on VA examination in June 2003, but he denied locking and 
buckling on VA examination in April 2008, and anterior 
drawer, Lachman's, and McMurray's tests were negative.  Based 
on the evidence, the Board concludes that the veteran does 
not have moderate recurrent subluxation or lateral 
instability.  It is not contended or reported in the medical 
records and the VA examiner in April 2008 found no evidence 
of subluxation or instability and the veteran denied buckling 
at that time.

The veteran is currently rated under Diagnostic Code 5010-
5257 for his left knee internal derangement with arthritis.  
This is not permitted as the veteran is compensated under 
Diagnostic Code 5257 for his instability.  See 
38 C.F.R. § 4.14 (evaluating the same disability twice 
constitutes pyramiding and is prohibited).  Diagnostic Code 
5010 indicates to rate traumatic arthritis as degenerative 
arthritis, and Diagnostic Code 5003 for degenerative 
arthritis indicates to rate it based on limitation of motion 
of the affected joint.  Under Diagnostic Code 5260, left knee 
flexion limited to 60 degrees warrants a 0 percent rating.  
Left knee flexion limited to 45 degrees warrants a 10 percent 
rating, and left knee flexion limited to 30 degrees warrants 
a 20 percent rating.  The veteran's left knee flexion does 
not nearly approximate limitation of flexion to 30 degrees, 
even when 38 C.F.R. §§ 4.40, 4.45 and the statements about 
pain and impairment are considered.  Left knee pain is 
demonstrated, but the worst flexion was to 90 degrees and 
pain and range of motion remained the same on repetitive 
motion in April 2008, and there was no evidence of fatigue, 
weakness, or lack of endurance.  See DeLuca v. Brown, 8 Vet. 
App. 202, 207-08 (1995).  Limitation of flexion of the left 
knee does not meet the criteria for the assignment of even a 
0 percent rating under Diagnostic Code 5260, and so the 
current 10 percent rating can only be assigned on the basis 
of painful motion under Diagnostic Code 5003.  Therefore, a 
higher rating than 10 percent is not warranted under dc 5260.

A separate rating is not warranted based on limited extension 
of the left knee under Diagnostic Code 5261.  The veteran's 
left knee flexion is full and flexion would have to be 
limited to 10 degrees for a 10 percent rating to be assigned 
under Diagnostic Code 5261, and to 15 degrees for a 20 
percent rating under that Diagnostic Code.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261; VAOGCPREC 9-04.  Diagnostic 
Code 5003 indicates to assign one 10 percent rating for the 
joint based on limitation of motion when the limitation of 
motion shown does not meet the criteria for a compensable 
rating under a limitation of motion Diagnostic Code.  
Accordingly, only one 10 percent rating is permitted for the 
veteran's degenerative joint disease based on the evidence.

The Board has considered assigning an extraschedular rating 
under 38 C.F.R. § 3.321.  However, the veteran is not working 
and has not been hospitalized due to left knee disability.  
As there is neither marked interference with employment nor 
frequent periods of hospitalization, the Board finds that 
referral for an extraschedular rating is not warranted.  


ORDER

An increased rating for left knee instability is denied.

An increased rating for left knee internal derangement with 
arthritis is denied.


REMAND

Also before the Board is the veteran's TDIU claim.  Service 
connection is in effect for numerous conditions, to include 
bilateral hip and knee disabilities, and his service-
connected disabilities satisfy the criteria set forth in 
38 C.F.R. § 4.16(a) (2007).  In April 2008, a VA examiner 
opined that the veteran was capable of sedentary employment 
despite these conditions.  In September 2008, the veteran 
submitted a private June 2008 medical statement prepared by 
Dr. James Perez that concluded otherwise, suggesting a 
worsening of the veteran's service-connected hip and knee 
disabilities.  

Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
Because the veteran is unemployed and his service-connected 
disabilities satisfy the percentage requirements set forth in 
38 C.F.R. § 4.16(a), the Board finds that VA must obtain 
another medical opinion to determine whether it is at least 
as likely as not that his service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation because soliciting such an opinion is necessary to 
adjudicate this claim.  Thus, the Board has no discretion and 
must remand this matter to afford the veteran a VA 
examination, the report of which must address the above 
inquiry.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 
12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for an appropriate VA examination.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  Thereafter, the examiner 
should opine as to whether, without 
regard to the veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely 
as not that his service-connected 
disabilities, and in particular, his 
bilateral hip and knee conditions, 
either alone or in the aggregate, 
render him unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed and conclusion reached should 
be set forth in a legible report.  

2.  After completion of the foregoing, 
the AMC should readjudicate the claim.  
If the benefit sought remains denied, 
the veteran and his representative must 
be furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


